TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 21, 2021



                                      NO. 03-21-00306-CV


                                       C. L. J., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES TRIANA, KELLY AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on June 22, 2021. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment.    Therefore, the Court affirms the trial court’s judgment.    Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.